         Case 1:16-cv-06586-LAP Document 264 Filed 09/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    STEVEN HUTTER,

                        Plaintiffs,
                                              No. 16 Civ. 6586 (LAP)
    -against-
                                                        ORDER
    COMMISSIONER DORA SCHRIRO, et
    al.,

                        Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt for Plaintiff Steven Hutter’s request for

a one-week extension of time to respond to Defendants’ letter dated

August 17, 2020 (dkt. no. 263).1 Mr. Hutter’s request for an extension

is granted.       To account for any delays related to mailing, Mr. Hutter

may respond to Defendants’ letter no later than September 14, 2020.

     The Clerk of the Court is respectfully directed to mail a copy

of this order to Mr. Hutter.

SO ORDERED.

Dated:          New York, New York
                September 3, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




1 The Court originally gave Mr. Hutter until September 1, 2020, to
respond to the letter. (See dkt. no. 257.)
                                       1
